Exhibit 10.1
Execution Copy
REFERRAL CAMPAIGN AGREEMENT
This REFERRAL CAMPAIGN AGREEMENT (this “Agreement”), dated as of June 4, 2009
(the “Effective Date”), for participation in a short-term referral campaign (the
“Campaign”) is made by and between Advanta Bank Corp., a Utah industrial bank,
(“Advanta”, “you”, “your” and words of similar meaning) and American Express
Travel Related Services Company, Inc., a New York Corporation (“American
Express”), on behalf of its division, OPEN from American Express (“OPEN”). “We”,
“us”, “our” and words of similar meaning mean American Express.
WHEREAS, Advanta has elected to cease issuing small business credit cards and
providing credit to small business credit accounts;
WHEREAS, Advanta desires to provide alternative credit solutions to the small
business customers to whom Advanta issued a credit card other card-based
financing option for commercial use by such small business accounts (each such
individual, entity or account a “Business Customer”; any reference to Advanta’s
Business Customers shall be deemed to include former Business Customers of
Advanta.);
WHEREAS, American Express desires to make available to certain of Advanta’s
Business Customers an invitation to apply for an OPEN Card Account, as defined
in Schedule B (the “Invitation”) and Advanta desires to communicate the
Invitation to such Business Customers; and
WHEREAS American Express desires that, on an exclusive basis, as specified in
Sections 1.2, 1.3 and 1.6 below, Advanta, on behalf of American Express, extend
the Invitation to such Business Customers, as provided herein.
NOW THEREFORE, in consideration of the parties’ respective covenants and
agreements set forth below and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows.
1. THE CAMPAIGN
1.1 Beginning on June 4, 2009 and continuing until the date that is sixty
(60) calendar days thereafter or such earlier time as the Campaign shall be
terminated by OPEN (the “Referral Window”), Advanta shall, on an exclusive basis
(as specified in Sections 1.2 and 1.3), use commercially reasonable efforts to
notify the Target Population (as defined in Schedule B) and only the Target
Population, via marketing channels described in Schedule A (the “Communication
Channels”) that such Business Customers in the Target Population have been
selected to receive the Invitation, all strictly in compliance with the manner,
method, scripts and verbiage approved in advance by you and American Express and
shall refer Business Customers who express interest in the Invitation to
American Express for consideration (such notification and referral campaign,
together with any communications undertaken by American Express pursuant to
Section 1.4, the “Campaign”). Notwithstanding the preceding sentence or any
other provision of this Agreement (including Schedule A), Advanta has no duty to
use every

 

 



--------------------------------------------------------------------------------



 



Execution Copy
Communication Channel to communicate the Invitation to each Business Customer in
the Target Population and may, with the express prior consent of American
Express, communicate the Invitation to only a subset of the Target Population.
Advanta may only discuss and communicate the Invitation during the Referral
Window and may only discuss and communicate the Invitation to the Target
Population; Advanta’s authorization to communicate the Invitation expires on the
last day of the Referral Window. Advanta is providing referral services only and
is not authorized hereunder to, and hereby covenants that it will not, discuss
or describe any products or services issued by Amex or its parent or Affiliates,
except as explicitly authorized by American Express.
1.2 In no event and under no circumstances may Advanta discuss or communicate
the Invitation along with any invitation to apply for, offer to receive, or the
like with respect to any charge card, credit card, debit card or other payment
network, device or process, other than such a card or other payment network,
device or process that is issued, sold or made available by any entity other
than American Express, its parent or an affiliate thereof.
1.3 Advanta shall not, at any time during the Referral Window (and, as to any
Business Customer in the Tier 1 Target Population, until the one-year
anniversary of the Effective Date), communicate to the Target Population any
invitation to apply for, offers to receive, or the like with respect to any
charge card, credit card, debit card or other payment network, device or
process, other than such a card or other payment network, device or process that
is issued by American Express or any person controlled by, controlling or under
common control with (each such person an “affiliate”) American Express, provided
that Advanta may continue to market merchant card acceptance services on behalf
of First Data Merchant Services Corporation (FDMS), pursuant to its agreement
with FDMS.
1.4 Subject to the terms of this Agreement, including, but not limited to,
Section 4.8 below, at any time during the Referral Window and ten (10) calendar
days thereafter, American Express may use the Business Customer Information to
communicate the Invitation to Business Customers in the Target Population.
1.5 Each party shall only communicate the Invitation and use distribution
materials, including, without limitation, telephone scripts, e-mail messages and
direct mail collateral (collectively, “Campaign Materials”), that is
pre-approved by both parties and the same may be used only in strict compliance
with the written instructions of OPEN (with respect to communication to be made
by Advanta) or Advanta (with respect to communication to be made by American
Express), as applicable, with respect thereto. You and American Express each
have the right, each in its sole and absolute discretion, to approve or
disapprove any proposed Campaign Materials and communications. In the event that
either party desires to modify any Campaign Materials proposed by the other
party, such party shall communicate such desired modifications to the other
party within one (1) business day after such party’s receipt of any such
proposed Campaign Materials and both parties shall mutually agree on the
Campaign Materials to be used within one (1) business day following such party’s
notification to the other party of its desired modifications.

 

 



--------------------------------------------------------------------------------



 



Execution Copy
1.6 In no event and under no circumstances may Advanta share or disclose the
Business Customer Information of the Target Population to issuers of charge
cards, credit cards, debit cards or to payment network or payment processors
except for the servicing of Advanta accounts. Notwithstanding anything to the
contrary in this Agreement, no provisions of this Agreement shall limit or
constrain Advanta’s use of any Business Customer Information that American
Express is obligated to return or destroy pursuant to Section 8.7 from and after
the time such obligation arises.
1.7 If we determine, in our sole discretion, that your website is unsuitable for
the Campaign, we may revoke your authorization to use your website Communication
Channel in connection with the Campaign and/or to terminate this Agreement upon
Notice to you. As used in the preceding sentence, websites unsuitable for the
Campaign include, without limitation, websites that, in American Express’s sole
judgment:
(i) promote pornography,
(ii) promote gambling,
(iii) are otherwise offensive,
(iv) are defamatory or libelous,
(v) promote violence or contains hate speech,
(vi) are aesthetically unpleasing, or
(vii) target a non-U.S. based audience.
2. RESERVED
3. YOUR RESPONSIBILITIES IN CONNECTION WITH THE CAMPAIGN
3.1 You shall conduct the Campaign as provided in this Agreement. You shall
create, implement and execute a customized, “high-touch” communication strategy
with respect to the Tier 1 Target Population identified on Attachment 2 to
Schedule B and American Express shall reasonably cooperate in such strategy, all
subject to American Express’s prior approval, as provided herein. All
communications in connection with the Campaign shall include a disclosure to the
Business Customers that, if they accept the Invitation, Advanta may share
certain information about such Business Customers and their Advanta accounts
with American Express in order to process the application.
3.2 Except as otherwise expressly provided in this Agreement, you will be solely
responsible for all of your Campaign Materials and communications. Unless
expressly agreed by American Express in its sole and absolute discretion,
recorded message calls shall not refer to American Express or use any branding,
names, domain names, trademarks, trade names, trade dress or logos (“Marks”)
belonging to American Express (“American Express Marks”). We

 

 



--------------------------------------------------------------------------------



 



Execution Copy
disclaim all liability for such materials and communications, except to the
extent that the same, and your use thereof, is in strict compliance with that
which has been pre-approved and pre-authorized by us and are not changed by you.
You are also responsible for notifying us of any problems with your
participation in the Campaign in accordance with the terms of this Agreement.
American Express (or a designee) will respond in normal course to all concerns
upon notification.
3.3 You shall not seek to acquire prospects for American Express by representing
that you can maintain, accept or refer applications for any American Express
products or services. Other than your specific duties under this Agreement, you
shall refrain from any activities that could be reasonably construed as you
acting as an official American Express representative, including, but not
limited to, sending e-mail (except to the extent expressly required and/or
permitted hereby) about American Express, its products or services; maintaining,
accepting or referring American Express card applications; or collecting
personal information in conjunction with any application for an OPEN Card
Account. In the event that you engage in any of the activities described in this
Section 3.3, American Express may terminate this Agreement by Notice to you and
the parties agree that American Express may seek immediate injunctive relief
against, and monetary damages from, you.
3.4 Subject to Section 3.2, you shall change or modify content and/or creative
features of Campaign materials communications that describe American Express
products or services upon notification by, and strictly in accordance with the
specifications provided by American Express by Notice to you. American Express
shall not request any such changes that are inconsistent with this Agreement or
the Campaign. If you continue to use such Campaign materials or communications
after such Notice and fail promptly to make the changes or modifications
required by such Notice or if you make change to the Campaign communications
other than those prescribed by or consented to by American Express in its sole
and absolute discretion, American Express maintains the right to terminate this
Agreement by Notice to you and you shall have the obligation to indemnify, as
provided in Section 10 below. American Express will use commercially reasonable
efforts to provide Notice at least one (1) business day prior to the effective
date of any such change or modification.
3.5 On the Effective Date, Advanta shall disclose to American Express the
information listed on Schedule D with respect to the Target Population (the
“Business Customer Information”) and, subject to the provisions of this
Agreement, Advanta hereby authorizes American Express to communicate the
Invitation directly to the Target Population. In disclosing the Business
Customer Information pursuant to this Agreement, you shall comply with your
privacy policies as well as applicable privacy and data security laws. You shall
honor all applicable opt-out elections made by your customers and shall not
disclose to us any information that you are not permitted or authorized to
disclose.
3.6 Advanta shall be responsible for all of its costs related to its
communication of the Invitation to the Target Population, including, without
limitation all costs in connection with its activities via the approved Advanta
communication channels. Advanta shall not, and hereby covenants and agrees that
it will not, offer to any of its customers any incentive whatsoever beyond the
value proposition of the OPEN Cards for which customers are referred in
connection

 

 



--------------------------------------------------------------------------------



 



Execution Copy
with the Campaign or applications by its Business Customers for an OPEN Card,
provided that Advanta may make normal servicing or collections adjustments (such
as the waiver of fees) for its customers in the context of servicing Advanta
accounts, even though Advanta may communicate an Invitation during such
servicing, provided that such adjustments are not conditioned on the customer’s
application for, or receipt or use of, an OPEN Card Account. In the event that
you materially violate your covenant in the immediately preceding sentence as to
any Business Customer, you will forfeit all Referral Fees hereunder as to that
Business Customer.
3.7 Advanta shall assign a unique source code to each Communication Channel and
to each other marketing channel that the parties mutually agree to include in
the Campaign. Advanta shall maintain, at its expense, one or more webpages
accessed by one or more unique urls in the advanta.com domain, each of which
will identify and record Business Customer in the Target Population who visits
such website as a Business Customer in the Target Population who accessed the
Invitation. Within seven (7) calendar days following the end of each calendar
month of the term of this Agreement, Advanta shall provide to American Express
in electronic format reasonably acceptable to American Express reports with
respect to the performance of the Campaign, including Advanta Communication
Channel traffic from the Target Population and the number of Business Customers
in the Target Population who accessed Invitations.
3.8 In order to use your website Communication Channel to participate in the
Campaign, your website must contain a privacy statement substantially similar to
the privacy policy contained in Schedule F.
3.9 As between the parties, you will be solely responsible for the development,
operation and maintenance of your website.
3.10 No more than one (1) time (but including follow up investigations on items
identified in such audit) within the nine (9) month period following the
Effective Date, Advanta shall allow a third party approved by Advanta, which
consent shall not be unreasonably withheld, conditioned or delayed, on behalf of
American Express, at American Express’s cost, to inspect and audit the
applicable books and records of Advanta to reconcile the unique Advanta customer
identification numbers that appear on Schedule B with the Business Customer
Information. Any such audit shall be conducted upon reasonable advance Notice
and during normal business hours and pursuant to such third party’s written
agreement with American Express to maintain the confidentiality of information
audited (or pursuant to professional duties to similar effect). If American
Express becomes aware of any violation by such third party of such
confidentiality obligations, it shall promptly notify Advanta and take all
reasonable steps required to prevent further breach and disclosure; provided,
however, that American Express shall be liable for any breach by such agent of,
or failure by such third party to comply with such obligation and that such a
breach or failure to comply by such agent will be deemed a breach of this
Agreement by American Express. Advanta shall cooperate with any such audit. Upon
American Express’s request, Advanta shall provide, within a reasonable period,
documentation and information necessary for American Express to answer inquiries
of auditors and regulatory authorities. Notwithstanding anything to the contrary
in this Agreement, any disclosure of or access to confidential or personally
identifiable information is subject to Advanta privacy policies, provided that
Advanta represents and warrants that its privacy policies will not materially
impede or impair and effective audit.

 

 



--------------------------------------------------------------------------------



 



Execution Copy
4. OUR RIGHTS AND RESPONSIBILITIES
4.1 American Express shall assign unique source codes to the approved
Communication Channels that may be used in connection with Campaign. American
Express shall use commercially reasonable efforts to maintain, at its expense,
one or more unique toll-free telephone numbers and one or more webpages accessed
by one or more unique urls, each of which will identify and record each
submitted application as referred by you pursuant to the Campaign (provided that
such identification shall not establish the submitted application as having been
submitted by a Business Customer in the Target Population) and shall use
commercially reasonable efforts to maintain the accessibility of such telephone
numbers and websites throughout the Referral Window and ten (10) days
thereafter. American Express shall have the sole right and responsibility for
processing all applications made by Business Customers. You acknowledge that all
agreements relating to applications by Business Customers shall be between
American Express and the Business Customer. Business Customers who apply for,
and receive, OPEN Card Accounts through the Campaign will be deemed to be
customers of American Express. Accordingly, all applicable American Express
rules, policies, and operating procedures concerning customer applications,
customer service, customer data, and product transactions will apply to those
customers with respect to their OPEN Card Account(s). We may change our policies
and operating procedures at any time. For example, we will determine the prices
to be charged for products marketed under this Campaign in accordance with our
own pricing policies.
4.2 With respect to the OPEN Card Accounts in connection with the Campaign:
(i) All communications discussing OPEN products will indicate that American
Express Bank, FSB (“AEFSB”) or an affiliate thereof is the issuer of such OPEN
Cards.
(ii) (a) AEFSB will accept or reject any application for an OPEN Card Account
based solely upon application of AEFSB’s credit criteria, in its sole
discretion.
(b)    Upon satisfaction by an applicant of AEFSB’s applicable credit criteria,
AEFSB shall establish an OPEN Card Account for, and issue an OPEN card to, each
qualifying applicant.
(c)    Except as otherwise provided herein, after referring a Business Customer
to American Express, Advanta will not participate or attempt to participate in
the credit application process.
(iii) AEFSB shall own, maintain and service the OPEN Card Accounts and shall
extend credit with respect to all OPEN Card Accounts, and Advanta shall have no
obligations or responsibilities for or be considered a creditor or service
provider with respect to any OPEN Card Account for any purpose whatsoever. As
between Advanta and American Express, American Express (or an affiliate thereof)
shall be solely responsible for the

 

 



--------------------------------------------------------------------------------



 



Execution Copy
establishment, maintenance and servicing of the OPEN Card Accounts, and shall be
solely responsible for all credit and fraud losses on the OPEN Card Accounts.
American Express may cancel or suspend credit privileges of any OPEN Card
Account customer if American Express determines such action is warranted in
accordance with its applicable credit policies and procedures. American Express
(or its affiliate) shall be permitted to transfer ownership of the OPEN Card
Accounts in connection with the securitization and other financing conducted in
the ordinary course of its business. The parties acknowledge that AEFSB is the
issuer of the OPEN Card Accounts under this Agreement and that nothing in this
Section 4.2 or otherwise in this Agreement or anywhere else shall be deemed to
imply in any way that Advanta, directly or indirectly, issues OPEN Card Accounts
in connection with the Campaign or otherwise directly or indirectly issues OPEN
card products. American Express (or its affiliate) shall have the sole
discretion to delete, add or amend the features and benefits of the OPEN Card
Accounts.
4.3 American Express (or its affiliate) shall perform all functions and services
that are required to establish, maintain and administer the OPEN Card Accounts.
American Express (or its affiliate) will apply its standard servicing standards
in all circumstances, including but not limited to, when making credit-line
adjustments, re-pricing the terms of an OPEN Card Account, authorizing
transactions at the point of sale that involve credit limit overrides, that are
generally consistent in all material respects the servicing standards applied to
OPEN Card Accounts not referred by Advanta.
4.4 Except as otherwise expressly provided in this Agreement, American Express
shall be responsible for its costs related to opening and operating the OPEN
Card Accounts, including, but not limited to, credit-bureau costs, pre-screening
and post-screening costs, credit-authorization costs, card-production costs,
processing, servicing, administration, compliance, billing and collection costs,
the cost of funding the card receivables and credit and fraud losses on the OPEN
Card Accounts.
4.5 American Express will not, and is not obligated to, make any
representations, warranties, or other statements concerning you, your
communication channels, any of your products or services, or any of your
policies, procedures and practices.
4.6 Except as otherwise expressly provided in this Agreement, American Express
will be solely responsible for all of its Campaign Materials and communications.
Advanta disclaims all liability for such materials and communications, except to
the extent that the same, and your use thereof, is in strict compliance with
that which has been pre-approved and pre-authorized by you and are not changed
by us.
4.7 American Express shall comply with Advanta’s privacy policies, and
applicable privacy and data security laws in dealing with the Business Customer
Information. Except as provided in Section 4.8, American Express shall not use
the Business Customer Information except to identify Business Customers in the
Target Population, to communicate with them pursuant to Section 1.4, to evaluate
their applications for OPEN Card Accounts, to service OPEN Card Accounts opened
in connection with the Campaign, and to determine Advanta’s entitlement to a
Referral Fee. Without limiting the foregoing, except as provided in Section 1.4,
American Express shall not allow any third party to access or use the Business
Customer Information, other than service providers acting on its behalf to
perform actions that would be permitted under this Section 4.7 if conducted by
American Express directly.

 

 



--------------------------------------------------------------------------------



 



Execution Copy
4.8 (i) If American Express opens an OPEN Card Account for a Business Customer
in the Target Population and is obligated to pay a Referral Fee (or has a right
of set-off against a Referral Fee in accordance with Section 16.9) with respect
thereto (subject to the fulfillment of the requirement in Section 1(iii) or
Section 2(iv), as applicable, of Schedule B), it may thereafter use any Business
Customer Information as to that Business Customer in any manner permitted by
Advanta’s privacy policy or American Express’s privacy policy, as applicable,
and applicable law in perpetuity.
(ii) American Express may also use any Business Customer Information as to any
Business Customer in the Tier 1 Target Population (as defined in Schedule B) in
any manner permitted by Advanta’s privacy policy and applicable law in
perpetuity.
4.9 No more than one (1) time (but including follow up investigations on items
identified in such audit) within the nine (9) month period following the
Effective Date, American Express shall allow a third party approved by American
Express, which consent shall not be unreasonably withheld, conditioned or
delayed, on behalf of Advanta, at Advanta’s cost, to inspect and audit the
applicable books and records of American Express relating to the calculation of
Referral Fees, and the handling and use of Business Customer Information. Any
such audit shall be conducted upon reasonable advance Notice and during normal
business hours and pursuant to such third party’s written agreement with Advanta
to maintain the confidentiality of information audited (or pursuant to
professional duties to similar effect). If you become aware of any violation by
such third party of such confidentiality obligations, you shall promptly notify
American Express and take all reasonable steps required to prevent further
breach and disclosure; provided, however, that you shall be liable for any
breach by such agent of, or failure by such third party to comply with such
obligation and that such a breach or failure to comply by such agent will be
deemed a breach of this Agreement by you. American Express shall cooperate with
any such audit. Upon Advanta’s request, American Express shall provide, within a
reasonable period, documentation and information necessary for Advanta to answer
inquiries of auditors and regulatory authorities. Notwithstanding anything to
the contrary in this Agreement, any disclosure of or access to confidential or
personally identifiable information is subject to American Express privacy
policies, provided that American Express represents and warrants that its
privacy policies will not materially impede or impair and effective audit.
4.10 Notwithstanding anything to the contrary in this Agreement, American
Express shall not offer a balance transfer to any Business Customer in the
Target Population with respect to any balance such Business Customer has on any
Advanta account, whether during or after the term of this Agreement and whether
before of after the opening of an OPEN Card Account for such Business Customer.
4.11 As between the parties, American Express will be solely responsible for the
development, operation and maintenance of its website.

 

 



--------------------------------------------------------------------------------



 



Execution Copy
5. REFERRAL FEES
5.1 We agree to pay you the Referral Fees, subject to, and as specified on,
Schedule B. Each payment shall be accompanied by a report showing, on an
aggregated basis, the number of OPEN Card Accounts with respect to which you
have earned a Referral Fee for the previous week and for the year to date. You
acknowledge that American Express’s tracking services are subject to factors
beyond American Express’s reasonable control that may cause certain
discrepancies in matching OPEN Card Accounts to an Advanta source code. You
acknowledge that such discrepancies are unavoidable and, to the extent not
attributable to American Express’s gross negligence or willful misconduct, will
not constitute a material breach of this Agreement, provided that nothing in
this or the preceding sentence shall affect Advanta’s rights to Referral Fees,
as specified on Schedule B.
5.2 American Express will determine in good faith whether a Referral Fees is
payable pursuant to Section 5.1. Subject to correction pursuant to an audit
pursuant to Section 4.9, such determinations shall bind the parties.
6. REFERRAL FEE PAYMENT
Beginning at the end of the first calendar week (ending Sunday) after the date
of this Agreement, American Express will pay you the Referral Fees earned on a
weekly basis within seven (7) business days after the end of each calendar week.
All payments pursuant to this Section 6 shall be in immediately available funds
by wire transfer pursuant to instructions provided by you. You are only eligible
to earn Referral Fees on Qualifying Referrals (as defined in Schedule B)
occurring during the Referral Window, ten (10) calendar days thereafter and such
longer period, if any, during which American Express maintains its designated
telephone lines and urls pursuant to Section 8.6.
7. OWNERSHIP, LICENSES AND CONFIDENTIALITY
7.1 Each party owns and shall retain all right, title, and interest in its
Marks, copyrights and proprietary technology, including, without limitation,
those Marks, copyrights, and proprietary technology currently used or which may
be developed and/or used by it in the future. Without limiting the generality of
the foregoing, and except as provided in Section 4.8, you shall retain all
ownership rights to all Business Customer Information.
7.2 We grant you a limited, revocable, non-exclusive license to use the graphic
image and text, which may include American Express Marks, designated by us for
your authorized use in connection with specific Campaign activities pursuant to
this Agreement. Except as expressly set forth in this Agreement or permitted by
applicable law, you may not copy, distribute, modify, reverse engineer, or
create derivative works from the American Express Marks or any part thereof. You
may not sublicense, assign, or transfer such license for the use of the American
Express Marks or any part thereof, and any attempt at such sublicense,
assignment, or transfer is void ab initio, provided that the parties understand
and agree that you may use third party service providers for Campaign
fulfillment, such as sending e-mails and printing and mailing communications.
You agree to follow the American Express Brand Use Guidelines and the

 

 



--------------------------------------------------------------------------------



 



Execution Copy
OPEN Brand Use Guidelines attached hereto as Schedule C and, upon Notice to you,
as modified by us from time to time. We may revoke your license at any time by
giving you Notice. Upon any such revocation, other than for your material breach
of this Agreement, you may terminate this Agreement by Notice to American
Express.
7.3 You agree to (a) cooperate with American Express in facilitating American
Express’s control of the nature and quality of your use of the American Express
Marks and (b) upon request, supply American Express or its designee with
specimens of your use of the American Express Marks, if applicable.
7.4 As a condition to your acceptance and participation in the Campaign, you
shall not undertake or engage in the following practices, and any violation of
this Section 7.4 shall be deemed a material breach of this Agreement: (a) Except
as expressly agreed by American Express, use or otherwise incorporate any
American Express branded terms, the terms “American Express” or “Amex”, American
Express product names, or any other American Express Marks (including, without
limitation, the American Express Marks set forth on Schedule E hereto), or
variations, misspellings or portions of any of the foregoing, in the domain
name(s) of any of your websites or in any of the Communication Channels;
(b) Make any representations, either express or implied, or create an appearance
that a caller to Advanta or recipient of any communication from Advanta is
calling or receiving a communication from American Express; (c) bid on and/or
purchase American Express branded terms, the terms “American Express” or “Amex”,
American Express product names, or any other American Express Marks (including
without limitation, the American Express Marks set forth in Schedule E hereto),
or variation or misspelling of any of the foregoing, through an internet search
auction or otherwise; or (d) during and after the term of this Agreement, use
any Mark which is confusingly similar to “American Express” or “Amex” or any
other American Express Mark.
7.5 You will not, in connection with this Agreement, have any access whatsoever
to the American Express website or any portion thereof.
7.6 You grant us a limited, revocable, non-exclusive license to use the graphic
image and text, which may include your Marks (collectively, the “Advanta
Marks”), designated by you for our authorized use in connection with specific
activities pursuant to Section 1.4 of this Agreement. Except as expressly set
forth in this Agreement or permitted by applicable law, we may not copy,
distribute, modify, reverse engineer, or create derivative works from the
Advanta Marks or any part thereof. We may not sublicense, assign, or transfer
such license for the use of the Advanta Marks or any part thereof, and any
attempt at such sublicense, assignment, or transfer is void ab initio, provided
that the parties understand and agree that we may use third party service
providers for Campaign fulfillment, such as sending e-mails and printing and
mailing communications. You may revoke our license at any time by giving us
Notice. Upon any such revocation, other than for our material breach of this
Agreement, we may terminate this Agreement by Notice to you.
7.7 American Express agrees to (a) cooperate with Advanta in facilitating
Advanta’s control of the nature and quality of our use of the Advanta Marks and
(b) upon request, supply Advanta or its designee with specimens of American
Express’s use of the Advanta Marks, if applicable.

 

 



--------------------------------------------------------------------------------



 



Execution Copy
7.8 We shall not undertake or engage in the following practices, and any
violation of this Section 7.8 shall be deemed a material breach of this
Agreement: (a) Except as expressly agreed by Advanta, use or otherwise
incorporate any Advanta branded terms, the term “Advanta,” Advanta product
names, or any other Advanta Marks, or variations, misspellings or portions of
any of the foregoing, in the domain name(s) of any of our websites or in any
communications pursuant to Section 1.4; (b) Make any representations, either
express or implied, or create an appearance that a caller to American Express or
recipient of any communication from American Express is calling or receiving a
communication from Advanta; (c) bid on and/or purchase Advanta branded terms,
the term “Advanta”, Advanta product names, or any other Advanta Marks, or
variation or misspelling of any of the foregoing, through an internet search
auction or otherwise; or (d) during and after the term of this Agreement, use
any Mark which is confusingly similar to “Advanta” or any other Advanta Mark.
7.9 The disclosure by either party to the other of Confidential Information, as
defined in the Mutual Confidentiality Agreement between the parties, dated
May 25, 2009 (the “Confidentiality Agreement”), during the term of this
Agreement shall be governed by the provisions of Sections 1, 2, 3, 6, 10 and 12
of the Confidentiality Agreement, which are hereby incorporated in this
Agreement, provided that notwithstanding Section 1(i) of the Confidentiality
Agreement, such information may be used by the Receiving Party (as defined in
the Confidentiality Agreement) only as authorized under this Agreement or as
necessary to fulfill its obligations under this Agreement. Without limiting the
definition of Confidential Information, the parties acknowledge and agree that
American Express’s selection of the accounts included in the Target Population
shall be deemed Confidential Information of American Express; subject to
Section 4.8 above, all Business Customer Information shall be deemed the
Confidential Information of Advanta; and information provided by one party to
the other pursuant to Sections 3.8, 3.9, 4.9 and 4.10 shall be deemed
Confidential Information of the disclosing party.
8. TERMINATION
8.1 American Express may terminate, suspend, or discontinue the Campaign, in
whole or in part, at any time, for any reason, by Notice to you. Termination of
the Campaign with respect to a specific Communication Channel shall not be
deemed to terminate the Campaign with respect to any other Communication
Channels. Each party agrees to promptly implement any Notice from the other
party instructing it to cease all efforts in connection with the Campaign,
including communication efforts to promote OPEN Card Accounts, provided that the
party receiving any such Notice that terminates, suspends or discontinues, or
results in the termination, suspension or discontinuation of, three or more of
such party’s Communication Channels may terminate this Agreement by Notice to
the other party.
8.2 Either party may terminate this Agreement immediately upon Notice to the
other party for the other party’s material breach of this Agreement.

 

 



--------------------------------------------------------------------------------



 



Execution Copy
8.3 American Express shall be entitled to terminate this Agreement immediately
upon Notice to you if American Express determines, in its reasonable discretion,
that there has been (i) poor execution by you in the Campaign, (ii) poor quality
of applicants via the Campaign, or (iii) a negative public relations experience
for American Express or OPEN as a result of the Campaign.
8.4 Termination of this Agreement shall also terminate the Campaign in whole.
(i) The right to payment of Referral Fees for OPEN Card Accounts opened by
Business Customers in the Target Population who applied for an OPEN Card Account
on or before the date that is ten (10) calendar days following the end of the
Referral Window and such longer period, if any, during which American Express
maintains its designated telephone lines and urls pursuant to Section 8.6,
(ii) causes of action, (iii) and any provisions which by their terms are
intended to survive termination, each shall survive the termination of this
Agreement. Without limiting the generality of the foregoing, Sections 1.2, 4.7,
4.8(i), 4.9, 4.11, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15 and 16 and Schedule B shall
survive termination of this Agreement. Notwithstanding anything to the contrary
in this Agreement, Section 4.8(ii) shall survive the termination of this
Agreement only if such termination occurs more than 21 calendar days after the
Effective Date.
8.5 Upon termination of this Agreement for any reason, each party will
immediately cease use of all links (if any) to the other party’s website, any
Marks of the other party, and all other Campaign Materials and communications
provided by or on behalf of the other party in connection with the Campaign.
8.6 Upon termination of the Campaign or this Agreement for any reason, though
both parties shall immediately cease all communication efforts and initiatives
in connection with the Campaign, American Express shall, for a period of ten
(10) calendar days after such termination (or such longer period as may be
required by applicable law or by American Express policies), subject to American
Express privacy policies, continue to maintain the toll-free telephone numbers
websites and urls described in Section 4.1.
8.7 Except as provided below, American Express shall return or certify the
destruction of all copies of the Business Customer Information within twenty
(20) days of the earlier of the termination of this Agreement for any reason or
the expiration of the Referral Window. The exceptions to the preceding sentence
are as follows:
(i) American Express may retain the Business Customer Information as to any
Business Customer described in Section 4.8.
(ii) American Express may retain the Business Customer Information as to any
Business Customer who meets the requirements of Sections 1(i)-(ii) or 2(i)-(iii)
of Schedule B, as applicable, within ten (10) days after the termination of this
Agreement or the expiration of the Referral Window, as applicable, for fifty
(50) days after the earlier of such termination or expiration.
8.8 Upon termination of this Agreement for any reason, within thirty (30) days
after such termination Advanta shall return or certify the destruction of all
evidence of American Express’ selection of the Target Population and the Tier 1
Target Population, including, without limitation, drafts thereof provided prior
to the Effective Date and all copies thereof.

 

 



--------------------------------------------------------------------------------



 



Execution Copy
9. REPRESENTATIONS AND WARRANTIES
9.1 You represent and warrant that (a) the execution and delivery of this
Agreement by you and your consummation and performance of the transactions and
obligations contemplated hereby have been duly authorized by all corporate
action necessary on your part, (b) the execution and delivery of this Agreement
by you does not breach or violate any other agreement to which you are a party
or to which you are subject, (c) you have the legal right and authority to
provide the Business Customer Information to American Express as contemplated by
this Agreement, (d) your disclosure of, and our receipt and use of the Business
Customer Information as contemplated by this Agreement and consistent with its
terms, will not violate any privacy representations or disclosures to your
customers or their opt-out elections, (d) our use, as contemplated by this
Agreement and consistent with its terms, of the Business Customer Information
will not infringe on any third party’s copyright, trademark or trade secret
rights or any right of publicity or privacy, (e) any material which is displayed
on webpages you use in connection with the Campaign will not (i) infringe on any
third party’s copyright, patent, trademark, trade secret, or other proprietary
rights or right of publicity or privacy; (ii) violate any applicable law,
statute, ordinance, or regulation; (iii) be defamatory or libelous; (iv) be
lewd, pornographic, or obscene; (v) violate any laws regarding unfair
competition, anti-discrimination or false advertising; (vi) promote violence or
contain hate speech; (vii) promote discrimination, based on race, age, sex,
religion, nationality, sexual orientation, or disability; or (viii) contain
viruses, trojan horses, worms, time bombs, cancelbots, or other similarly
harmful or deleterious programming routines.
9.2 American Express represents and warrants that (a) the execution and delivery
of this Agreement by it and its consummation and performance of the transactions
and obligations contemplated hereby have been duly authorized by all corporate
action necessary on its part and (b) your use, as contemplated by this Agreement
and consistent with its terms, of content provided by American Express for
inclusion in Campaign Materials and communications will not infringe on any
third party’s copyright, trademark or trade secret rights or any right of
publicity or privacy, (c) any material which is displayed on webpages we use in
connection with the Campaign will not (i) infringe on any third party’s
copyright, patent, trademark, trade secret, or other proprietary rights or right
of publicity or privacy; (ii) violate any applicable law, statute, ordinance, or
regulation; (iii) be defamatory or libelous; (iv) be lewd, pornographic, or
obscene; (v) violate any laws regarding unfair competition, anti-discrimination
or false advertising; (vi) promote violence or contain hate speech;
(vii) promote discrimination, based on race, age, sex, religion, nationality,
sexual orientation, or disability; or (viii) contain viruses, trojan horses,
worms, time bombs, cancelbots, or other similarly harmful or deleterious
programming routines.
9.3 EXCEPT AS STATED HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR
WARRANTIES TO THE OTHER PARY, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. AMERICAN
EXPRESS MAKES NO EXPRESS OR IMPLIED WARRANTIES OR REPRESENTATIONS WITH RESPECT
TO THE CAMPAIGN OR ANY

 

 



--------------------------------------------------------------------------------



 



Execution Copy
PRODUCTS OR SERVICES SOLD THROUGH THE CAMPAIGN OR THAT THE AMERICAN EXPRESS SITE
OR THE TOLL-FREE TELELPHONE NUMBER(S) FOR THE CAMPAIGN WILL BE UNINTERRUPTED OR
ERROR-FREE AND, EXCEPT AS PROVIDED IN SECTION 4.1, WE WILL NOT BE RESPONSIBLE
FOR CONSEQUENCES OR ANY INTERRUPTIONS OR ERRORS.
10. INDEMNIFICATION
10.1 Each party (each an “Indemnifying Party”, as applicable) agrees to
indemnify, defend and hold harmless the other party (each an “Indemnified
Party”, as applicable), its affiliates, successors and assigns and their
respective officers, directors, employees and agents, from and against any and
all losses, liabilities, damages, actions, claims, expenses and costs including,
without limitation, reasonable attorneys’ fees, which result or arise from third
party claims arising out of, or based on, any of the following: (i) the
negligence, gross negligence or intentional misconduct of the Indemnifying
Party, its agents, independent contractors, servants and/or employees, including
third party service providers used to perform the obligations of the
Indemnifying Party hereunder; (ii) the Indemnifying Party’s breach of this
Agreement or any of the terms hereunder; any inaccuracy or misrepresentation
contained in the representations and/or warranties of the Indemnifying Party
hereunder; (iii) any claim for infringement of any United States patent,
copyright, trademark, trade secret or other proprietary right as a result of the
Indemnifying Party’s actions or inactions in connection with this Agreement,
(iv) any claim arising from to the Indemnifying Party’s website, including,
without limitation, all content therein not contributed directly by the
Indemnified Party.
10.2 The Indemnified Party will promptly give Notice to the Indemnifying Party
upon learning of any claim indemnifiable under Section 10.1, provided that delay
in providing such Notice or failure to provide such Notice shall not affect the
Indemnified Party’s indemnification rights hereunder, except to the extent the
Indemnifying Party establishes actual harm caused by such delay or failure. The
purported Indemnified Party will provide the purported Indemnifying Party with
all relevant available information reasonably requested and reasonable
assistance in defending indemnified claims. Upon the purported Indemnifying
Party’s Notice that (1) it elects to assume the defense of a claim, at its own
expense, while reserving its rights with respect to whether such claim is, in
fact subject to indemnification or (2) accepts a claim as indemnifiable under
Section 10.1, it will have authority to defend such claim, provided that it may
not settle any such claim upon terms that provide for (a) more than money
damages and (b) any action or inaction on the part of the Indemnified Party
(including the admission of guilt) without the Indemnified Party’s consent,
which consent will not be unreasonably withheld, conditioned or delayed. In the
event that (i) the Indemnifying Party does not accept a claim as indemnifiable
under Section 10.1 and such claim subsequently is determined to be indemnifiable
under such Section, or (ii) even though the Indemnifying Party acknowledges that
a claim is indemnifiable hereunder, elects not to assume the defense or
disposition of the Indemnified Party against such claim in a timely manner and
the Indemnified Party assumes its own defense or disposition thereof, then the
Indemnifying Party shall reimburse the Indemnified Party for its reasonable
costs and expenses in connection therewith within ten (10) business days of its
demand therefor.

 

 



--------------------------------------------------------------------------------



 



Execution Copy
11. PUBLIC STATEMENTS
Neither party may issue any press release or public announcement, distribute any
marketing or promotional materials or otherwise make any public communications
regarding this Agreement or your participation in the Campaign without the other
party’s prior written consent, provided that either party may disclose the terms
of this Agreement and its text (i) if required by federal or state securities
laws and regulations or the rules of any securities exchange on which such
party’s securities are listed and (ii) the other party has received prior notice
of such disclosure and an opportunity to comment on the text of the same.
American Express understands that you intend to disclose the terms of this
Agreement promptly after the date hereof in a filing pursuant to the Securities
Exchange Act of 1934 on Form 8-K and to disclose the text of this Agreement
pursuant to the Securities Exchange Act of 1934 as an exhibit to its next filing
on Form 10-Q. You shall, prior to any such disclosure, provide American Express
with drafts thereof and shall consider any comment American Express may make on
such drafts. You shall cooperate with American Express to create messaging in
response to any inquiries or public relations consequences as a result thereof.
All messaging and communication in response to any inquiries or public relations
consequences as a result of your disclosure with respect hereto in a filing
pursuant to the Securities Exchange Act of 1934 on Form 8-K and as an exhibit to
your next filing on Form 10-Q shall be pre-approved by American Express.
12. LIMITATION OF LIABILITY
In no event shall either party be liable to the other party for any direct,
indirect, special, exemplary, consequential, or incidental damages, even if
informed of the possibility of such damages.
13. MODIFICATIONS TO THIS AGREEMENT
Modifications to this Agreement may only be made in a writing duly executed by
both parties.

 

 



--------------------------------------------------------------------------------



 



Execution Copy
14. NOTICES
14.1 All notices, consents, requests, instructions, approvals, and other
communications made, required or permitted hereunder (each herein, a “Notice”)
shall be given in writing and delivered: (i) by personal delivery, (ii) by
confirmed facsimile transmission, (iii) by electronic mail, (iv) by certified or
registered mail (return receipt requested), or (v) by a nationally recognized
overnight courier. If the Notice is to you, it shall be addressed to:
If to you:

         
 
  Advanta Bank Corp.         Attn: Ajay Pillai & James Shreero
 
  Welsh & McKean Roads    
 
  P.O. Box 844    
 
  Spring House, PA 19454    
 
  Fax No. 215.444.5915    
 
  Electronic Mail Address:   apillai@advanta.com and
 
      jshreero@advanta.com

with a copy to:

         
 
  Advanta Bank Corp.    
 
  Legal Department    
 
  Welsh & McKean Roads    
 
  P.O. Box 844    
 
  Spring House, PA 19454    
 
  Fax No. 215.444.5915    
 
  Electronic Mail Address:   estone@advanta.com

If to American Express:

         
 
  American Express         Attention: Mary Ann Fitzmaurice Reilly
 
  3 World Financial Center    
 
  200 Vesey Street    
 
  New York, NY 10285    
 
  Fax No. (212) 640-9166    
 
  Electronic Mail Address:   Maryann.Fitzmaurice@aexp.com

 

 



--------------------------------------------------------------------------------



 



Execution Copy
with a copy to:

         
 
  American Express    
 
  Attn: OPEN Counsel    
 
  3 World Financial Center    
 
  200 Vesey Street    
 
  New York, NY 10285    
 
  Fax No. (212) 640-9245    
 
  Electronic Mail Address:   Charlita.C.Cardwell@aexp.com

or such other address as either party may give the other by Notice from time to
time. The effective date of such Notice shall be deemed to be the date upon
which any Notice is delivered to the addressee.
15. DISPUTE RESOLUTION:
15.1 The parties agree that any and all disputes and claims or controversies
arising out of or related to this Agreement shall be submitted to mediation and
if the matter is not resolved through mediation, it shall be submitted for
arbitration upon the election of either party. Unless the parties agree
otherwise, any mediation and/or arbitration shall, if instituted by us, take
place in Philadelphia and, if instituted by you, take place in New York, NY and
also shall be administered by, and pursuant to the Commercial Mediation
Procedures and the Commercial Arbitration Rules of the American Arbitration
Association. Disputes shall be arbitrated on an individual basis. There shall be
no right or authority for any disputes to be arbitrated on a class action basis
or in a purported representative capacity on behalf of the general public or
other persons similarly situated. The arbitrator’s authority to resolve disputes
and to make awards is limited to disputes between you and us alone, and is
subject to the limitations of liability set forth above. Furthermore, disputes
brought by either party against the other may not be joined or consolidated in
arbitration with disputes brought by or against any third party, unless agreed
to in writing by all parties. No arbitration award or decision shall be given
preclusive effect as to issues or claims in any dispute with anyone who is not a
party to the arbitration. If any portion of this Section 15.1 regarding the
arbitrator’s authority to resolve disputes between only you and us is stricken
from this Agreement or deemed otherwise unenforceable, then this entire
Section 15 shall be stricken from this Agreement.
15.2 The provisions of this Section 15 may be enforced by any Court of competent
jurisdiction, and the party seeking enforcement shall be entitled to an award of
all costs, fees and expenses, including attorneys’ fees, to be paid by the party
against whom enforcement is ordered.
16. GENERAL
16.1 Each party shall act as an independent contractor and shall have no
authority to obligate or bind the other in any respect, and nothing in this
Agreement (including any offer for an OPEN Card Account) shall create any
partnership, joint ventures, agency, franchise, sales representative, or
employment relationship between the parties. Neither party shall make any
statement, whether via any Communication Channel or otherwise, that reasonably
would contradict anything in this Section 16.1.

 

 



--------------------------------------------------------------------------------



 



Execution Copy
16.2 You acknowledge that you have read this Agreement and agree to all its
terms and conditions. You understand that, subject to Section 4.7, we may at any
time (directly or indirectly) solicit customer referrals on terms that may
differ from those contained in this Agreement or operate websites that are
similar to or compete with websites that you own or operate. We understand that,
subject to Sections 1, 3 and 7, you may at any time (directly or indirectly)
solicit customer referrals on terms that may differ from those contained in this
Agreement or operate websites that are similar to or compete with websites that
we own or operate. You have independently evaluated the desirability of
participating in the Campaign and are not relying on any representation,
guarantee, or statement other than as set forth in this Agreement.
16.3 THIS AGREEMENT HAS BEEN MADE IN AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE UNITED STATES AND NEW YORK STATE WITHOUT
REFERENCE TO RULES GOVERNING CHOICE OF LAWS. SUBJECT TO SECTION 15, ANY ACTION
TO ENFORCE THIS AGREEMENT SHALL BE BROUGHT IN THE FEDERAL COURTS LOCATED IN NEW
YORK, NEW YORK.
16.4 This Agreement may be agreed to in more than one counterpart, each of which
together shall form one and the same instrument. The parties agree that
execution may be achieved in any format convenient to the parties.
16.5 The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part. Neither party may assign this
Agreement, without the other party’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed; provided, however that,
American Express may assign this Agreement to its parent or to an affiliate or
subsidiary thereof without your consent. Subject to that restriction, this
Agreement will be binding on, inure to the benefit of, and enforceable against
the parties and their respective successors and permitted assigns. Either
party’s failure to enforce the other party’s strict performance of any provision
of this Agreement will not constitute a waiver of such party’s right to
subsequently enforce such provision or any other provision of this Agreement.
16.6 The parties agree that any breach of either of the parties’ obligations
regarding Marks, confidentiality, and/or customer data may result in irreparable
injury for which there may be no adequate remedy at law. Therefore, in the event
of any breach or threatened breach of a party’s obligations regarding Marks,
confidentiality, and/or customer data, the aggrieved party will be entitled to
seek equitable relief in addition to its other available legal remedies in a
court of competent jurisdiction.

 

 



--------------------------------------------------------------------------------



 



Execution Copy
16.7 You acknowledge that American Express’s servers, equipment (including
telephone systems), and services (e.g., tracking and reporting) may be subject
to temporary modifications or shutdowns due to causes beyond American Express’s
reasonable control. Such temporary service interruptions will not constitute a
material breach of this Agreement. American Express will use commercially
reasonable efforts to provide the services and products contemplated under this
Agreement and to remedy any temporary interruptions or other problems that
adversely affect the Campaign.
16.8 Each party agrees to comply with all applicable laws, rules and regulations
and to abide by all applicable privacy policies in its consummation and
performance of the transactions and obligations contemplated by this Agreement.
16.9 Any amounts payable by one party to another may be used by such party, in
its sole discretion, as an offset against any of the other’s payment obligations
under this Agreement.
16.10 This Agreement and the Confidentiality Agreement embody the entire
agreement and understanding of the parties and supersedes any and all prior
agreements, arrangements, and understandings relating to the matters provided
for herein.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE FOLLOWS.]

 

 



--------------------------------------------------------------------------------



 



Execution Copy
IN WITNESS WHEREOF, each party hereto has caused this Referral Campaign
Agreement to be executed by its duly authorized representative as of the
Effective Date.

              ADVANTA BANK CORP.   American Express Travel         Related
Services Company, Inc.
 
           
By:
  /s/ John F. Moore   By:   /s/ Mary Ann Fitzmaurice Reilly
 
           
Name:
  John F. Moore   Name:   Mary Ann Fitzmaurice Reilly
Title:
  President   Title:   Senior Vice President,
 
          Partnerships & New Business Development
 
          American Express OPEN

 

 



--------------------------------------------------------------------------------



 



Execution Copy
AMENDMENT NO. 1
TO
REFERRAL CAMPAIGN AGREEMENT
This Amendment No. 1 to Referral Campaign Agreement (this “Amendment No. 1”)
dated as of June 18, 2009 (the “Amendment No. 1 Effective Date”), is made by and
between Advanta Bank Corp., a Utah industrial bank, (“Advanta”, “you”, “your”
and words of similar meaning) and American Express Travel Related Services
Company, Inc., a New York Corporation (“American Express”), on behalf of its
division, OPEN from American Express (“OPEN”). “We”, “us”, “our” and words of
similar meaning mean American Express.
Recitals:
WHEREAS Advanta and American Express entered into a Referral Campaign Agreement
dated as of June 4, 2009 (the “Agreement”);
WHEREAS Advanta and American Express now desire to amend the Agreement and enter
into this Amendment No. 1 to provide for additional communication initiatives to
be performed by Advanta and to clarify the definition of Target List, as set
forth herein; and
WHEREAS all capitalized terms used herein and not defined herein are used with
the meaning ascribed thereto in the Agreement;
NOW THEREFORE, for and in consideration of the premises and mutual covenants
contained herein, the parties agree as follows:

1.  
Amendment. The Agreement is hereby amended, as of the Amendment No. 1 Effective
Date, by:

  (a)  
amending Section 1 by amending Subsection 1.1 thereof by inserting the following
as the third and fourth sentences thereof: “Further, Advanta, at the direction
of American Express, shall communicate the Invitation to only a subset of the
Target Population if any of the following apply: (i) in American Express’s
reasonable discretion, certain Business Customers need to be suppressed from
communications hereunder to comply with American Express’s privacy policies or
applicable law, or (ii) only for marketing communications in the AOBT, AEM and
ADM Communication Channels (as defined in Schedule A), at American Express’s
reasonable discretion. If requested by American Express and at American
Express’s expense, Advanta shall use a third party service provider approved in
advance by American Express to limit the recipients of any marketing
communication through the ADM or AEM channels (as defined in Schedule A)
pursuant to the preceding sentence.”;
    (b)  
amending Section 3 of the Agreement by adding a new Subsection 3.11 thereto as
follows:

 

 



--------------------------------------------------------------------------------



 



Execution Copy
“Advanta shall permit American Express to monitor calls that occur in the AIBT
and AOBT Communication Channels (as defined on Schedule A) by (i) providing
American Express once per week with at least one hour each of recorded calls in
which the Invitation is communicated in each of the AIBT and AOBT Communication
Channels, selected on a random basis, and (ii) as requested by American Express,
allowing American Express employees at Advanta’s premises to listen to live
calls, on a random basis, in which the Invitation is communicated in each of the
AIBT and AOBT Communication Channels.”;

  (c)  
amending Schedule A of the Agreement by deleting the Schedule A attached thereto
in its entirety and replacing the same with the Schedule A attached hereto; and
    (d)  
amending Schedule B of the Agreement by amending the definition of “Target
Population” appearing therein by deleting the second and third sentences thereof
in their entirety and replacing the same with the following:

“As of the date on which Additional Targets (as defined below) are selected by
American Express (the “Additional Target Date”), which date shall be on or after
the date that is on or after seven (7) calendar days following the Effective
Date, the Target Population shall also include an additional group of 25,000
Business Customers (the “Additional Targets”) that American Express shall select
and provide as a data file to Advanta within seven (7) calendar days of the
Effective Date from the information provided to it pursuant to the
Confidentiality Agreement and such additional information as it may reasonably
request. Advanta shall cooperate with American Express and assist it in
selecting the Additional Targets. For the avoidance of doubt, Referral Fees
shall be payable with respect to the Additional Targets only from and after the
date on which Advanta commences communicating the Invitation to the Additional
Targets.”.

2.  
Termination of Amendment No. 1. In the event that the Agreement is terminated,
this Amendment No. 1 shall terminate automatically without any further action on
the part of the parties, as of the effective date of such termination of the
Agreement.

3.  
Agreement. Other than as provided in this Amendment No. 1, all terms and
provisions of the Agreement remain in full force and effect and, from and after
the Amendment No. 1 Effective Date, the words “this Agreement”, “hereof”,
“herein” and words of like import appearing in the Agreement shall mean the
Agreement, as supplemented by this Amendment No. 1, unless this Amendment is
terminated prior to the termination of the Agreement, in which case, such words
shall mean the Agreement, as in effect prior to the execution and delivery of
this Amendment No. 1, as amended and/or supplemented my any supplements and/or
other amendments executed after the date hereof.

4.  
Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall constitute an original, but all of which
together shall constitute one instrument notwithstanding that each party is not
a signatory to the same counterpart.

 

 



--------------------------------------------------------------------------------



 



Execution Copy
IN WITNESS WHEREOF, each party, by each of their respective duly authorized
representatives, hereby executes this Amendment No. 1 to Referral Campaign
Agreement, as of the Amendment No. 1 Effective Date.

              ADVANTA BANK CORP.   American Express Travel         Related
Services Company, Inc.
 
           
By:
  /s/ James L. Shreero   By:   /s/ Mary Ann Fitzmaurice Reilly
 
           
Name:
  James L. Shreero   Name:   Mary Ann Fitzmaurice Reilly
Title:
  Senior Vice President   Title:   Senior Vice President,
 
          Partnerships & New Business
 
          Development
 
          American Express OPEN

 

 